 

--------------------------------------------------------------------------------


RESTRICTED STOCK AWARD
PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.
2004 STOCK INCENTIVE PLAN


THIS AGREEMENT (sometimes referred to as this “Award”) is made as of the Grant
Date, by Omega Healthcare Investors, Inc. (the “Company”) to
________________________ (the “Recipient”) subject to acceptance by the
Recipient.


Upon and subject to the Terms and Conditions attached hereto and incorporated
herein by reference as part of this Agreement, the Company hereby awards as of
the Grant Date to the Recipient the Restricted Shares (the “Restricted Stock
Grant”). Underlined and capitalized terms in items A through D below shall have
the meanings there ascribed to them.



 
A.
Grant Date: May 7, 2007.




 
B.
Plan (under which Restricted Stock Grant is granted): Omega Healthcare
Investors, Inc. 2004 Stock Incentive Plan.




 
C.
Restricted Shares: ______________ shares of the Company’s common stock (“Common
Stock”), subject to adjustment as provided in the attached Terms and Conditions.




 
D.
Vesting Schedule: The Restricted Shares shall vest in accordance with Exhibit 1
hereto. The Restricted Shares which have become vested pursuant to the Vesting
Schedule are herein referred to as the “Vested Shares.”





IN WITNESS WHEREOF, the Company and the Recipient have executed this Agreement
as of the Grant Date set forth above.




RECIPIENT     OMEGA HEALTHCARE INVESTORS, INC.




By:       
 
[Signature]     Title:       



TERMS AND CONDITIONS TO THE
RESTRICTED STOCK AGREEMENT
PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.
2004 STOCK INCENTIVE PLAN


1.  Restricted Shares Held by the Share Custodian. The Recipient hereby
authorizes and directs the Company to deliver any share certificate issued by
the Company to evidence Restricted Shares to the Secretary of the Company or
such other officer of the Company as may be designated by the Committee (the
“Share Custodian”) to be held by the Share Custodian until the Restricted Shares
become Vested Shares in accordance with the Vesting Schedule. When the
Restricted Shares become Vested Shares, the Share Custodian shall deliver the
Restricted Shares to the Recipient. In the event that the Recipient forfeits any
of the Restricted Shares, and the number of Vested Shares includes a fraction of
a share, the Share Custodian shall not be required to deliver the fractional
share, and the Company may pay the Recipient the amount determined by the
Company to be the estimated fair market value therefor. The Recipient hereby
irrevocably appoints the Share Custodian, and any successor thereto, as the true
and lawful attorney-in-fact of the Recipient with full power and authority to
execute any stock transfer power or other instrument necessary to transfer the
Restricted Shares to the Company in accordance with this Award, in the name,
place, and stead of the Recipient. The term of such appointment shall commence
on the date of the Restricted Stock Grant and shall continue until the
Restricted Shares are delivered to the Recipient as provided above. In the event
the number of shares of Common Stock is increased or reduced by a change in the
par value, split-up, stock split, reverse stock split, reclassification, merger,
reorganization, consolidation, or otherwise, the Recipient agrees that any
certificate representing shares of Common Stock or other securities of the
Company issued as a result of any of the foregoing shall be delivered to the
Share Custodian and shall be subject to all of the provisions of this Award as
if initially granted thereunder. To effect the provisions of this Section, the
Recipient shall complete an irrevocable stock power in favor of the Share
Custodian in the form attached hereto as Exhibit 2.


2.  Rights of a Shareholder. During the period that the Share Custodian holds
the shares of Common Stock subject to Section 1, the Recipient shall be entitled
to all rights applicable to shares of Common Stock not so held, except as
otherwise provided in this award, including the right to receive dividends paid
on Common Stock notwithstanding that all or some of the Restricted Shares may
not be Vested Shares.


3.  Tax Withholding.


(a) The Recipient must deliver to the Company, within ten (10) days after
written notification from the Company as to the amount of the tax withholding
that is due, either (i) cash, or (ii) a certified check payable to the Company,
in the amount of all tax withholding obligations imposed on the Company by
reason of the vesting of the Restricted Shares, or the making of an election
pursuant to Code Section 83(b), as applicable, except as provided in Section
3(b), or (iii) by tendering a number of whole shares of Common Stock which, when
multiplied by the Fair Market Value of the Common Stock on the vesting date, is
sufficient to satisfy the minimum amount of the required tax withholding
obligations imposed on the Company (the “Stock Tendering Election”); provided,
however, the Committee may in its sole discretion, disapprove and give no effect
to the Stock Tendering Election by giving written notice to the Recipient within
ten (10) days after receipt of the Stock Tendering Election, in which event the
Recipient must deliver, within ten (10) days after receiving such notice, the
tax withholding in the manner provided in clause (i) or (ii). If the Recipient
does not timely satisfy payment of the tax withholding obligation, the Recipient
will forfeit the Restricted Shares.
 
(b) If the Recipient does not make an election pursuant to Code Section 83(b),
in lieu of paying the tax withholding obligation as described in Section 3(a),
Recipient may elect to have the actual number of Vested Shares reduced by the
number of whole shares of Common Stock which, when multiplied by the Fair Market
Value of the Common Stock on the vesting date, is sufficient to satisfy the
minimum amount of the required tax obligations imposed on the Company by reason
of the vesting of the Restricted Shares (the “Withholding Election”). Recipient
may make a Withholding Election only if all of the following conditions are met:
 
(i) the Withholding Election must be made within ten (10) days after the
Recipient receives written notification from the Company as to the amount of the
tax withholding that is due (the “Tax Notice Date”), by executing and delivering
to the Company a properly completed Notice of Withholding Election, in
substantially the form of Exhibit 3 attached hereto; and
 
(ii) any Withholding Election made will be irrevocable; however, the Committee
may, in its sole discretion, disapprove and give no effect to any Withholding
Election, by giving written notice to the Recipient no later than ten (10) days
after the Company’s receipt of the Notice of Withholding Election, in which
event the Recipient must deliver to the Company, within ten (10) days after
receiving such notice, the amount of the tax withholding pursuant to Section
3(a).
 
4.  Restrictions on Transfer of Restricted Shares. Except for the transfer of
any
Restricted Shares by bequest or inheritance, the Recipient shall not have the
right to make or permit to exist any transfer or hypothecation, whether outright
or as security, with or without consideration, voluntary or involuntary, of all
or any part of any right, title or interest in or to any unvested Restricted
Shares. Any such disposition not made in accordance with this Award shall be
deemed null and void. Any permitted transferee under this Section shall be bound
by the terms of this Award.


5.  Additional Restrictions on Transfer. Certificates evidencing the Restricted
Shares shall have noted conspicuously on the certificate a legend required under
applicable securities laws or otherwise determined by the Company to be
appropriate, such as:


Transfer is restricted


The securities evidenced by this certificate are subject to restrictions on
transfer and forfeiture provisions which also apply to the transferee as set
forth in a restricted stock agreement dated MAY 7, 2007, a copy of which is
available from the company. The securities evidenced by this certificate may not
be sold, transferred, assigned, or hypothecated unless (1) there is an effective
registration under such act covering such securities, (2) the transfer is made
in compliance with rule 144 promulgated under such act, or (3) the issuer
receives an opinion of counsel, reasonably satisfactory to the company, stating
that such sale, transfer, assignment or hypothecation is exempt from the
registration requirements of such act.


6.  Change in Capitalization.


(a) The number and kind of unvested Restricted Shares shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or combination of shares or the payment of a
stock dividend in shares of Common Stock to holders of outstanding shares of
Common Stock or any other increase or decrease in the number of shares of Common
Stock outstanding is effected without receipt of consideration by the Company.
No fractional shares shall be issued in making such adjustment.


(b) In the event of a merger, consolidation, extraordinary dividend, spin-off,
sale of substantially all of the Company’s assets or other material change in
the capital structure of the Company, or a tender offer for shares of Common
Stock, or other reorganization of the Company or upon a Change in Control, the
Committee shall take such action to make such adjustments with respect to the
unvested Restricted Shares, in its sole discretion, determines in good faith is
necessary or appropriate, including, without limitation, adjusting the number
and class of securities subject to the unvested portion of the Award,
substituting cash, other securities, or other property to replace the unvested
portion of the Award, or removing of restrictions on unvested Restricted Shares.
If the Committee substitutes cash, the unvested portion of the Award shall be
adjusted through the vesting date by the annualized dividend yield of the
Company for the four (4) most recently completed calendar quarters as of the
date of the transaction and, at the vesting date, payment shall be released from
escrow and made to the Recipient.


(c) All determinations and adjustments made by the Committee pursuant to this
Section will be final and binding on the Recipient. Any action taken by the
Committee need not treat all recipients of awards under the Plan equally.


(d) The existence of the Plan and the Restricted Stock Grant shall not affect
the right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or part of its business or assets, or any other corporate act or
proceeding.


7.  Governing Laws. This Award shall be construed, administered and enforced
according to the laws of the State of Maryland; provided, however, no Restricted
Shares shall be issued except, in the reasonable judgment of the Committee, in
compliance with exemptions under applicable state securities laws of the state
in which Recipient resides, and/or any other applicable securities laws.


8.  Successors. This Award shall be binding upon and inure to the benefit of the
heirs, legal representatives, successors, and permitted assigns of the parties.


9.  Notice. Except as otherwise specified herein, all notices and other
communications under this Award shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.


10.  Severability. In the event that any one or more of the provisions or
portion thereof contained in this Award shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.


11.  Entire Agreement. Subject to the terms and conditions of the Plan, this
Award expresses the entire understanding and agreement of the parties with
respect to the subject matter.


12.  Headings and Capitalized Terms. Paragraph headings used herein are for
convenience of reference only and shall not be considered in construing this
Award. Capitalized terms used, but not defined, in this Award shall be given the
meaning ascribed to them in the Plan.


13.  Specific Performance. In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Award, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.


14.  No Right to Continued Retention. Neither the establishment of the Plan nor
the award of Restricted Shares hereunder shall be construed as giving Recipient
the right to continued employment with the Company or an Affiliate.


15.  Definitions. As used in these Terms and Conditions and this Award:


“Cause” shall have the meaning set forth in the employment agreement then in
effect between the Recipient and the Company, or, if there is none, then Cause
shall mean the occurrence of any of the following events:


(a) willful refusal by the Recipient to follow a lawful direction of the person
to whom the Recipient reports or the Board of Directors of the Company (the
“Board”), provided the direction is not materially inconsistent with the duties
or responsibilities of the Recipient’s position with the Company, which refusal
continues after the Board has again given the direction in writing;


(b) willful misconduct or reckless disregard by the Recipient of his duties or
of the interest or property of the Company;


(c) intentional disclosure by the Recipient to an unauthorized person of
Confidential Information or Trade Secrets, which causes material harm to the
Company;


(d) any act by the Recipient of fraud against material misappropriation from,
significant dishonesty to either the Company or an Affiliate, or any other
party, but in the latter case only if in the reasonable opinion of at least
two-thirds of the members of the Board (excluding the Recipient), such fraud,
material misappropriation, or significant dishonesty could reasonably be
expected to have a material adverse impact on the Company or its Affiliates; or


(e) commission by the Recipient of a felony as reasonably determined by at least
two-thirds of the members of the Board (excluding the Recipient).


“Change in Control” means any one of the following events which occurs following
the Grant Date:


(a) the acquisition, directly or indirectly, by any “person” or “persons” (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended), other than the Company or any employee benefits plan of
the Company or an Affiliate, or any corporation pursuant to a reorganization,
merger or consolidation, of equity securities of the Company, resulting in such
person or persons holding equity securities of the Company that in the aggregate
represent thirty percent (30%) or more of the combined ordinary voting power of
the Company’s then outstanding equity securities;


(b) individuals who as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;


(c) a reorganization, merger or consolidation, with respect to which persons who
were the holders of equity securities of the Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own
equity securities of the surviving entity representing more than fifty percent
(50%) of the combined ordinary voting power of the then outstanding voting
securities of the surviving entity; or


(d) a sale, or one or more sales occurring in a twelve-month period, of all or
substantially all of the assets of the Company to any third party.


Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of this Award by reason of any actions or events in which
the Recipient participates in a capacity other than in his capacity as an
officer, employee, or director of the Company or an Affiliate.


“Confidential Information” means data and information relating to the Business
of the Company or an Affiliate (which does not rise to the status of a Trade
Secret) which is or has been disclosed to the Recipient or of which the
Recipient became aware as a consequence of or through his relationship to the
Company or an Affiliate and which has value to the Company or an Affiliate and
is not generally known to its competitors. Confidential Information shall not
include any data or information that has been voluntarily disclosed to the
public by the Company or an Affiliate (except where such public disclosure has
been made by the Recipient without authorization) or that has been independently
developed and disclosed by others, or that otherwise enters the public domain
through lawful means without breach of any obligations of confidentiality owed
to the Company or any of its Affiliates.


“Good Reason” shall have the meaning set forth in the employment agreement then
in effect between the Recipient and the Company, or, if there is none, then Good
Reason shall mean the occurrence of all of the events listed in either (a) or
(b) below:


(a) (i) the Recipient experiences a material diminution of the Recipient’s
responsibilities of his position, as reasonably modified by the person to whom
the Recipient reports or the Board from time to time, such that the Recipient
would no longer have responsibilities substantially equivalent to those of other
executives holding equivalent positions at companies with similar revenues and
market capitalization;


(ii) the Recipient gives written notice to the Company of the facts and
circumstances constituting the material diminution in responsibilities within
ten (10) days following the occurrence of such material diminution;


(iii) the Company fails to remedy the material diminution in responsibilities
within ten (10) days following the Recipient’s written notice of the material
diminution in responsibilities; and


(iv) the Recipient terminates his employment and this Agreement within ten (10)
days following the Company’s failure to remedy the material diminution in
responsibilities.
 
(b) (i) the Company requires the Recipient to relocate the Recipient’s primary
place of employment to a new location, that is more than fifty (50) miles from
its current location (determined using the most direct driving route), without
the Recipient’s consent;
 
 
(ii) the Recipient gives written notice to the Company within ten (10) days
following receipt of notice of relocation of his objection to the relocation;
 
 
(iii) the Company fails to rescind the notice of relocation within ten (10) days
following the Recipient’s written notice; and
 


(iv) the Recipient terminates his employment within ten (10) days following the
Company’s failure to rescind the notice.


“Trade Secrets” means information including, but not limited to, technical or
nontechnical data, formulae, patterns, compilations, programs, devices, methods,
techniques, drawings, processes, financial data, financial plans, product plans
or lists o actual or potential customers or suppliers which (i) derives economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use, and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.




 





EXHIBIT 1




VESTING SCHEDULE


A.
The Restricted Shares shall become Vested Shares in accordance with the schedule
below:

 
 
Date
Fraction of Restricted
Shares which are Vested Shares
   
December 31, 2007
1/7
December 31, 2008
2/7
December 31, 2009
2/7
December 31, 2010
2/7



;provided the Recipient must remain an employee, director or consultant of the
Company or an Affiliate through the indicated date set forth above to vest in
accordance with the schedule above.
 
B.
Notwithstanding the foregoing, all Restricted Shares shall become Vested Shares
if they have not been previously forfeited at the earliest to occur of the
following:

 

 
1.
the Recipient’s cessation of services as an employee, director or consultant of
the Company or an Affiliate due to the Recipient’s death or Disability;

 

 
2.
the Recipient’s resignation from the Company for Good Reason; or

 

 
3.
the Recipient’s termination of employment by the Company without Cause.

 
C.
Restricted Shares which have not become Vested Shares as of the Recipient’s
cessation of services as an employee, director, or consultant of the Company or
an Affiliate shall be forfeited.






EXHIBIT 2




IRREVOCABLE STOCK POWER




The undersigned hereby assigns and transfers to Omega Healthcare Investors, Inc.
(the “Company”), ________ shares of the Common Stock of the Company registered
in the name of the undersigned on the stock transfer records of the Company and
represented by Stock Certificate No. ____________________ of the Company; and
the undersigned does hereby irrevocably constitute and appoint
________________________________, his attorney-in-fact, to transfer the
aforesaid shares on the books of the Company, with full power of substitution;
and the undersigned does hereby ratify and confirm all that said
attorney-in-fact lawfully shall do by virtue hereof.




Date:      Signed:     


Print Name:      




IN THE PRESENCE OF:




 
(Print Name)




 
(Signature)







EXHIBIT 3




NOTICE OF WITHHOLDING ELECTION
PURSUANT TO OMEGA HEALTHCARE INVESTORS, INC.
2004 STOCK INCENTIVE PLAN




TO: Omega Healthcare Investors, Inc.
Attention: Chief Financial Officer


FROM:      


RE:  Withholding Election


This election relates to the Restricted Stock Grant identified in Paragraph 3
below. I hereby certify that:
 
(1) My correct name and social security number and my current address are set
forth at the end of this document.
 
(2) I am (check one, whichever is applicable).
 
[ ] the original recipient of the Restricted Stock Grant.
 

 
[ ]
the legal representative of the estate of the original recipient of the
Restricted Stock Grant.

 

 
[ ]
a legatee of the original recipient of the Restricted Stock Grant.

 

 
[ ]
the legal guardian of the original recipient of the Restricted Stock Grant.

 
(3) The Restricted Stock Grant pursuant to which this election relates was
issued with a Grant Date of __________________ under the Omega Healthcare
Investors, Inc. 2004 Stock Incentive Plan (the “Plan”) in the name of
_________________ for a total of ______________ shares of Common Stock. This
election relates to ______ shares of Common Stock issued upon the vesting of the
Restricted Shares, provided that the numbers set forth above shall be deemed
changed as appropriate to reflect stock splits and other adjustments
contemplated by the applicable Plan provisions.


(4) I hereby elect to have certain of the shares withheld by the Company for the
purpose of having the value of the shares applied to pay federal, state and
local, if any, taxes arising from the exercise.


The fair market value of the shares to be withheld in addition to $_________ in
cash to be tendered to the Company by the recipient of the Restricted Stock
Grant shall be equal to the minimum statutory tax withholding requirement under
federal, state and local law in connection with the exercise.


(5) This Withholding Election is made no later than ten (10) days after the Tax
Notice Date and is otherwise timely made pursuant to the Plan.


(6) I further understand that, if this Withholding Election is not disapproved
by the Committee, the Company shall withhold from the Common Stock a whole
number of shares of Common Stock having the value specified in Paragraph 4
above.


(7) The Plan has been made available to me by the Company, I have read and
understand the Plan and I have no reason to believe that any of the conditions
therein to the making of this Withholding Election have not been met.
Capitalized terms used in this Notice of Withholding Election without definition
shall have the meanings given to them in the Plan.




Dated:        


Signature:       


 
Name (Printed)


______________________________
Street Address


______________________________
City, State, Zip Code






 